Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
Claims 9-11 and 20 have been cancelled; and Claims 1-8 and 12-19 remain for examination, wherein claims 1 and 15 are independent claims. There is no amendment since last office action dated 4/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wortman et al (US 5,240,518, thereafter US’518) in view of Ray et al (US-PG-pub 2004/0003913 A1, thereafter PG’913) and Das et al (US-PG-pub 2014/0163717 A1, thereafter PG’717).
US’518 in view of PG’913 and PG’717 is applied to the instant claims 1-8 and 12-19 for the same reason as stated in the previous office action dated 04/29/2022.
Response to Arguments
Applicant’s arguments to the rejection to Claims 1-8 and 12-19 have been fully considered but they are not persuasive. 
The Applicant’s arguments are summarized as following:
Wortman et al (US’518), Ray et al (PG’913) and Das et al (PG’717), alone or in combination, do not disclose or suggest a build material alloy having a composition as recited in the instant claims 1 and/or 15. Since:
1, the cited prior art(s) does not specify the avoiding the macro-cracking experienced by Mar-M-247 when used in additive manufacturing process.
2, Wortman et al (US’518) does not specify the claimed narrow range cited in the instant claims 1 and/or 15 and the claimed ranges are outside the Wortman et al (US’518)’s preferred range for 4.75-5.25wt% W and most preferred 5.0wt% W.
3, . Wortman et al (US’518) indicates post-processing is optional and the temperature relating to this posting-processing are irrelevant to the above arguments. Ray et al (PG’913) and Das et al (PG’717) do not remedy the differences between the disclosure of Wortman et al (US’518) and instant claims 1 and/or 15.
In response:
Regarding the argument 1, it is noted that there is no any macro-cracking feature has been claimed in the instant claims. There is no any evidence to show the criticality of the claimed narrow composition in term of the “macro-cracking feature” as argued.
Regarding the argument 2, Wortman et al (US’518) teaches all of the essential alloy elements as claimed in the instant claims and the broad range disclosed by Wortman et al (US’518) (abstract and Col.5, ln.13 to Col.6, ln.62 of US’518) overlap the claimed composition ranges, specifically 3-10wt% W (Abstract, Col.5, lns.40-51 of US’518), which is a prima facie case of obviousness. MPEP 2144.05 I. Secondly, Wortman et al (US’518) ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range. Finally, it is noted that there is no microstructure and/or properties limitations to show the criticality of the claimed narrow alloy (specifically W) composition ranges. 
Regarding the argument 3, Firstly, Wortman et al (US’518)  specify gamma prime precipitation strengthened nickel base alloy and treatment and US’518 specify processing at a temperature above a gamma prime solvus (Col.4, lns.40-68 of US’518). Secondly, PG’913 specify including several trace elements such as Mn, Si, P, S, O and N that must be controlled through good melting practices. (par.[0123] of PG’913) and PG’717 teaches an additive manufacturing process of Ni based powder super-alloy by means of a directed beam of energy to selectively sinter metal powder to produce including the use of selective laser sintering (SLS) and scanning laser epitaxy (SLE) (Fig.1, Par.[0003], [0013], [0128], and [0144], claim 4 of PG’717). Finally, Since Wortman et al (US’518) in view of Ray et al (PG’913) and Das et al (PG’717) not only teaches all of the essential alloy elements as claimed in the instant claims, but also teaches similar directed energy beam to selectively fuse powder material to build component and precipitate treatment as claimed in the instant claims. Therefore, Claims 1-8 and 12-19 are unpatentable over Wortman et al (US’518) in view of Ray et al (PG’913) and Das et al (PG’717).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/24/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734